Citation Nr: 0914373	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for a borderline 
personality disorder with depressive features.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active duty from July 2003 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

A February 2006 rating decision denied service connection for 
post-traumatic stress disorder (PTSD) to which the Veteran 
submitted a timely notice of disagreement.  A statement of 
the case was issued in December 2006, however, a substantive 
appeal is not of record and this matter was not certified for 
appellate consideration.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Personality disorders are not disabilities for which VA 
may award compensation.

2.  A chronic acquired psychiatric disability was not 
demonstrated in service, the Veteran did not manifest a 
compensably disabling psychosis within a year after 
separation from active duty, and his currently diagnosed 
anxiety not otherwise specified is not shown to be related to 
service.


CONCLUSION OF LAW

A borderline personality disorder with depressive features 
was not incurred in or aggravated by the Veteran's active 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April 2004 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  There is no evidence that additional records have yet 
to be requested, or that VA examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Service connection may also be 
granted for certain chronic diseases, such as psychoses, when 
such disease is manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c).

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).

In March 2004, the Veteran submitted a claim of entitlement 
to service connection for a personality disorder.  In his 
August 2004 notice of disagreement, he maintained that he had 
terrible nightmares due to experiences in service and, in 
November 2004, reported that he was threatened in service.  
As noted above, in an unappealed February 2006 rating 
decision, service connection for PTSD was denied.

Pre service private medical records, dated from 1998 to April 
2004, reveal that the Veteran was diagnosed with attention 
deficit hyperactivity disorder and took Ritalin.  Records 
dated from 1998 to 2001, indicate that this disorder was 
well-controlled with medication.

Service treatment records show that on a report of medical 
history completed in April 2003, prior to entry into active 
duty, it was noted that the Veteran was diagnosed with 
hyperactivity in 1990 and took Ritalin for two years but did 
not have counseling.  When examined in May 2003, a 
psychiatric abnormality was not noted, the examiner reported 
a history of Ritalin, and the Veteran was found qualified for 
active service.   

Service treatment records include a February 11, 2004 
psychological evaluation report.  The Veteran was referred 
for evaluation of self-mutilation behaviors.  He presented 
with a history of carving an "iron cross" into his left 
forearm ten days earlier.  The Veteran gave a history of self 
mutilating behavior at least once per year since age 7.  He 
reported self-mutilating when he was angry.

The Veteran had symtoms of irritability, depressed mood, 
decreased sleep and appetitie, low energy and motivation, and 
hopelessness and helplessness for the past two to three 
months.  He identified these symtoms as secondary to being 
attached to a ship and his first underway experience.  He 
also reported ongoing symtoms of attention deficit 
hyperactivity disorder diagnosed when he was a child, with 
difficulty remaining still and attending in a classroom 
situation.

The Veteran also reported the desire to become a vampire.  He 
said that he had consumed his own blood, slept in a coffin at 
home, and made plans to transform his appearance to that of a 
vampire.  He had sleep difficulty and a significantly 
decreased appetite.  The Veteran said he was diagnosed with 
attention deficit hyperactivity disorder when he was eight 
years old and took Ritalin from age 8 to age 13.  He denied a 
history of suicidal/homicidal ideation, plan, or intent.  It 
was noted that the Veteran was on restriction for larceny of 
a pocket knife in July 2003.  

Objectively, there were no psychomotor abnormalities.  He was 
cooperative and had direct eye contact.  His mood was 
dysthymic and his affect was superficially bright and 
incongruent with his mood and speech content.  The Veteran's 
speech was normal and he had no unusual perceptual 
experiences.  He was oriented with no evidence of thought 
disorder.  His judgment, reliability, and impulse control 
appeared impaired.  He denied suicidal or homicidal ideation 
and his insight was poor.  

Upon review of psychological test results, the diagnostic 
impression was that, while the Veteran endorsed multiple 
symtoms that met the diagnostic criteria for major depressive 
disorder, his depressive features appeared to be more a 
function of his dissatisfaction with his current situation in 
service combined with his personality characteristics rather 
than a true major depressive syndrome.  The Axis I diagnoses 
were attention deficit hyperactivity disorder, by history; 
and adjustment disorder with depressive mood.  The Axis II 
diagnosis was borderline personality disorder with depressive 
features.  An entry level administrative separation was 
recommended and it was noted that the Veteran's condition may 
be considered a developmental defect, not constituting a 
physical disability.

The Veteran's Certificate of Release or Discharge from Active 
Duty indicates that the narrative reason for his separation 
was a personality disorder.

Post service private medical records, dated from May 2004 to 
July 2005, reflect that, in May 2004, the Veteran's Axis I 
diagnosis was anxiety disorder not otherwise specified and, 
at Axis II, it was borderline intellectual functioning.  
Treatment included prescribed medication and a July 2005 
record includes an Axis II diagnosis of a questionable 
personality disorder.

In August 2005, the Veteran's grandmother wrote that she 
believed that the appellant had post traumatic stress 
disorder due to service.

The records reflect that, in conjunction with his claim of 
entitlement to service connection for post traumatic stress 
disorder, the Veteran failed to report for a VA psychiatric 
examination scheduled in July 2006 and did not request that 
the examination be rescheduled.

To the extent that the Veteran seeks entitlement to service 
connection for a personality disorder, as set forth above, 
personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c); Winn v. Brown.

Private post service treatment records also show that the 
Veteran was diagnosed with and treated for an anxiety 
disorder, not otherwise specified; however, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  
Moreover, the service treatment records are devoid of a 
diagnosed anxiety disorder.  Finally, there is no medical 
opinion or other medical evidence relating the Veteran's 
anxiety disorder not otherwise specified to service or any 
incident of service.

The Veteran and his relatives, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he or any of his lay witnesses has 
medical training to provide competent medical evidence as to 
the etiology of the claimed borderline personality disorder 
with depressive features.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed borderline personality disorder with 
depressive features.  The preponderance of the evidence is 
therefore against the appellant's claims of entitlement to 
service connection for a borderline personality disorder with 
depressive features.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for a borderline 
personality disorder with depressive features is denied.


REMAND

In March 2004, the Veteran filed a claim for service 
connection for arthritis of the knees with fluid build up.  

Private medical records dated in December 1998 indicate that 
Dr. Buddy J. Clayton noted that the Veteran had a tender 
tuberosity of the left knee and speculated that it was 
Osgood-Schlatter's disease or a tuberosity displacement of 
the growth plate.  No subsequent record clarified the 
diagnosis.

Service treatment records show that, during his February 11, 
2004 psychological evaluation, the Veteran reported having 
knee pain.  On February 23, 2004, he complained of a two-day 
history of left knee pain.  On examination there was some 
edema and tenderness at the left patella tendon and the 
diagnosis was a patella tendon strain.

Post service, a March 17, 2004 private medical record 
reflects the Veteran's complaint of bilateral knee pain that 
was diagnosed as chondromalacia patellae.  There are no 
subsequent medical records that address a knee disorder.  

Here the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine the etiology of any 
diagnosed knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination to be performed 
by a physician to determine the etiology 
of any diagnosed knee disorder.  A 
complete history of any claimed knee 
disorder should be obtained from the 
Veteran, including evidence of any post-
service injury.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the examining physician for review.

The physician is to diagnose any 
clinically evident knee disorder.  The 
physician must then address whether 
reasonable people cannot differ in 
concluding that the appellant entered 
active duty with a preexisting knee 
disorder, and if so why.  If a knee 
disorder existed prior to service the 
examining physician must then opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current knee was permanently worsened 
while on active duty from July 2003 to 
February 2004.  

If the examiner concludes that reasonable 
people could conclude that the appellant 
did not have a chronic knee disorder 
prior to service, then the examining 
physician must opine whether it is at 
least as likely as not that any current 
knee disorder is related to the 
appellant's active duty service, to 
include findings noted in a February 23, 
2004 service treatment record.  
 
The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  

Any opinion offered MUST be accompanied 
by a fully explanatory written rationale.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The RO/AMC should then readjudicate 
the claim of entitlement to service 
connection for a bilateral knee disorder.  
If any claim remains denied, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


